MEMORANDUM DECISION
                                                                                   FILED
Pursuant to Ind. Appellate Rule 65(D),                                     Apr 02 2019, 9:52 am

this Memorandum Decision shall not be                                              CLERK
regarded as precedent or cited before any                                      Indiana Supreme Court
                                                                                  Court of Appeals
                                                                                    and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Karen Celestino-Horseman                                  Curtis T. Hill, Jr.
Indianapolis, Indiana                                     Attorney General of Indiana

                                                          Caryn N. Szyper
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Ben J. Kendrick,                                          April 2, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-967
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Mark D. Stoner,
Appellee-Plaintiff.                                       Judge
                                                          The Honorable Jeffrey Marchal,
                                                          Magistrate
                                                          Trial Court Cause No.
                                                          49G06-1701-F1-1024



Darden, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-967 | April 2, 2019                           Page 1 of 11
                                          Statement of the Case
[1]   Ben Kendrick appeals his conviction of three counts of Level 1 felony child
                      1
      molesting. We affirm.


                                                     Issue
[2]   The sole issue Kendrick raises for review is whether the trial court abused its

      discretion by admitting into evidence a medical doctor’s testimony regarding a

      diagnosis of the victim.


                                   Facts and Procedural History
[3]   Eight-year-old J.O. lived in a house in Marion County with her mother, D.W.,

      her two sisters, and D.W.’s twenty-nine-year-old boyfriend, Kendrick.

      Kendrick, who was married at the time, had been dating D.W. “on and off for

      about three or four years” and was the father of one of J.O.’s sisters. Tr. Vol.

      II, p. 64. In December 2015, D.W. had a slip-and-fall accident that required her

      to be on bedrest for approximately six months. During that six-month period,

      Kendrick became the primary caregiver for J.O. and her two sisters.


[4]   One day, when J.O. was in the third grade, Kendrick picked J.O. up from

      school, drove her to a dollar store, and parked his truck in the “back” section of

      the parking lot. Id. at 107. He unzipped his pants, pulled out his erect penis,

      and told J.O. to “suck it” “like a lollipop.” Id. at 109, 123. J.O. did as she was



      1
          Ind. Code § 35-42-4-3(a)(1) (2015).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-967 | April 2, 2019   Page 2 of 11
      told. She moved her mouth “[u]p and down” around Kendrick’s penis while

      Kendrick had his hands on her buttocks. Id. at 110. J.O. could not recall how

      long it lasted, but she testified that she stopped when Kendrick “peed in [her]

      mouth.” Id. Kendrick then told her to “spit it out on a rag” he had pulled from

      behind the driver’s seat. Id. J.O. recalled that the “pee” tasted “[n]asty.” Id. at

      111. Kendrick then told J.O., “Don’t tell anyone. This is my little secret.” Id.

      at 112. J.O. testified that the molesting occurred more than once in the parking

      lot.


[5]   On another occasion, J.O. was in her mother’s bedroom when Kendrick, who

      was naked, stood at the foot of the bed and had J.O. lie on her stomach on the

      bed. Kendrick then inserted his penis into J.O.’s mouth and moved his penis

      back and forth. J.O. also testified that, on another occasion, Kendrick used his

      cell phone to record J.O. while she was “[s]ucking his front private part.” Id. at

      119.


[6]   In April of 2016, the house became infested with vermin, so the family moved

      into Kendrick’s mother’s apartment. J.O. testified that, one day, when

      Kendrick was babysitting J.O. at the apartment, she and Kendrick were in the

      playroom when Kendrick knelt behind her and inserted his penis in her bottom.

      J.O. recalled that when she told Kendrick that it hurt, he responded, “Just a

      couple more minutes.” Id. at 123.


[7]   Kendrick and D.W. ended their relationship in October 2016.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-967 | April 2, 2019   Page 3 of 11
                                                                                             2
[8]    On November 16, 2016, J.O. spent the night with her thirteen-year-old aunt.

       Late that night, J.O. told her aunt what Kendrick had done to her. J.O.’s aunt

       then reported the information to her mother, Q.W., who immediately asked

       J.O. to repeat the information to her. J.O. was “nervous,” “scared,” and

       “crying” when she recounted what had happened. Id. at 46, 55. Q.W. then

       told her husband, E.W., what had happened, and E.W. immediately called

       J.O.’s mother, D.W., and relayed the information to her. The next day,

       November 17, 2016, D.W. took J.O. to a local hospital for an examination.


[9]    After an investigation, the State charged Kendrick, on January 9, 2017, with

       four counts of child molesting as Level 1 felonies and one count of child

       molesting as a Level 4 felony. Kendrick’s two-day jury trial was held on

       February 28 and March 1, 2018.


[10]   During trial, Dr. Catherine Huber (“Dr. Huber”), a pediatrician for the

       Pediatric Center for Hope, located at Riley Hospital for Children, testified for

       the State. The center is an out-patient clinic where children are evaluated when

       there are concerns regarding sexual abuse. Dr. Huber first told the jury that, on

       December 5, 2016, D.W. brought J.O. to the clinic. Dr. Huber then explained,

       in general terms, the protocol that she follows when a child presents at the clinic

       for alleged sexual abuse. She explained that she begins by obtaining

       background information from the child’s caregiver, including medical history




       2
           D.W. and J.O.’s aunt are half-sisters.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-967 | April 2, 2019   Page 4 of 11
       and information about “what the concerns were that brought the child to the

       appointment.” Id. at 183. She then conducts a general physical examination of

       the child. Regarding J.O.’s examination, Dr. Huber found that “[J.O.’s] exam

       was normal” – “no scarring, no injuries.” Id. at 188, 190. However, Dr. Huber

       clarified that, in sexual abuse cases,


               [o]nly five to six percent of the time will there actually be an
               injury found. A lot of the times this is because there was no
               injury that occurred at all at the time of the evaluation. The
               tissues are very stretchy and flexible[,] and they are also very
               quickly [sic] to heal. So even if there was an injury at the time of
               an event, depending on when the examination occurs, it might
               have healed completely and there is no evidence of that injury
               anymore.


       Id. at 189. When asked by the prosecutor whether “sexual abuse is an actual

       medical diagnosis that you can provide if you find it to be diagnostically

       appropriate,” Dr. Huber replied, “Yes.” Id. at 189-90.


[11]   On cross-examination, defense counsel questioned Dr. Huber about whether

       there were scientific studies to support the percentages she cited regarding

       physical injuries in sexual abuse cases. Counsel then asked Dr. Huber if she

       knew “when the last alleged sexual conduct” occurred between J.O. and

       Kendrick. Id. at 194. Dr. Huber responded that the “last possible contact was

       in October [2016].” Id. Counsel then asked Dr. Huber which individual

       provided her with this information. Dr. Huber replied, “The mother.” Id.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-967 | April 2, 2019   Page 5 of 11
[12]   At the conclusion of Dr. Huber’s testimony, the jury submitted two questions

       for the witness, one of which is relevant to the instant case. Defense counsel

       stated that he had “[n]o objection” to the juror question. Id. at 195. The trial

       court then posed the question to Dr. Huber, which was: “Did you diagnose

       [J.O.] with sexual abuse?” Id. Dr. Huber responded, “Yes. The diagnosis of

       child sexual abuse was made at the time of her appointment.” Id.


[13]   After Dr. Huber answered the second, unrelated juror question, defense counsel

       engaged in follow-up questioning:


               [DEFENSE COUNSEL:] Dr. Huber, the basis of the sexual
               abuse diagnosis, that was only based on the statements by the
               mother then, correct?


               [DR. HUBER:] The majority of the information that I had at the
               time of the appointment did come from the mother. Yes. And
               then I was provided information at a later date regarding the
               child’s forensic interview.


               [DEFENSE COUNSEL:] Okay. So[,] it’s only based on that
               information. It is not based on any physical evidence that you
               found?


               [DR. HUBER:] It is not based on physical evidence. No.


       Id. at 196. Later, during closing argument, defense counsel revisited the sexual

       abuse diagnosis, stating:


               We also heard how there was no physical evidence. No physical
               injury of any kind that was recovered by the doctors. We also

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-967 | April 2, 2019   Page 6 of 11
               heard the doctor say that they assessed sexual abuse. But
               remember it was only based on her words, her mom’s words and
               hers. It was not based on any other evidence. Also remember
               that a doctor does not have the burden of beyond a reasonable
               doubt. A doctor is only going based on two people’s words
               without full picture, without all the information you have,
               without all the knowledge you have. After all, would you want a
               doctor to diagnose you only based on your statement? I know I
               wouldn’t. And it’s definitely no[t] how our criminal justice
               system works.


       Tr. Vol. III, p. 131.


[14]   The jury found Kendrick guilty of three counts of Level 1 felony child molesting

       and the single count of Level 4 felony child molesting. The trial court declined

       to enter judgment of conviction on the Level 4 felony based upon double

       jeopardy concerns. On March 22, 2018, Kendrick was sentenced to twenty-two

       years for each of the remaining convictions, to be served concurrently.


[15]   Kendrick appeals.


                                     Discussion and Decision
[16]   The issue is whether the trial court abused its discretion in allowing Dr. Huber

       to testify that she diagnosed J.O. as suffering from sexual abuse when,

       according to Kendrick, the “diagnosis was premised upon statements made by

       J.O. to her mother and shared with the doctor by the mother.” Appellant’s Br.

       p. 6. Kendrick contends that “Dr. Huber’s diagnosis of J.O. as suffering from

       sexual abuse was the equivalent of Dr. Huber vouching for J.O.’s truthfulness.”

       Id. at 8.

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-967 | April 2, 2019   Page 7 of 11
[17]   A trial court has broad discretion in ruling on the admissibility of evidence, and

       we will disturb its rulings only where it is shown that the court abused that

       discretion. Hoglund v. State, 962 N.E.2d 1230, 1237 (Ind. 2012). An abuse of

       discretion occurs when the trial court’s decision is clearly against the logic and

       effect of the facts and circumstances before it. Id.


[18]   Vouching testimony is specifically prohibited under Indiana Evidence Rule

       704(b), which states: “Witnesses may not testify to opinions concerning intent,

       guilt, or innocence in a criminal case; the truth or falsity of allegations; whether

       a witness has testified truthfully; or legal conclusions.” This testimony is

       considered an “invasion of the province of the jury in determining what weight

       they would place upon the child’s testimony.” Head v. State, 519 N.E.2d 151,

       153 (Ind. 1988).


[19]   However, before we determine whether the testimony in question amounted to

       vouching, and, ultimately, whether the trial court abused its discretion in

       admitting the testimony into evidence, “[a]s a preliminary inquiry, [we] must

       first determine whether the appellant properly preserved the alleged error at the

       trial level.” Durden v. State, 99 N.E.3d 645, 651 (Ind. 2018). We find that

       Kendrick did not.


[20]   The record clearly indicates that Kendrick did not preserve his claim of error by

       raising proper objections at trial. In fact, as to the juror’s question for Dr.

       Huber regarding whether she had diagnosed J.O. with sexual abuse, Kendrick

       stated that he had “[n]o objection.” Tr. Vol. II, p. 195.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-967 | April 2, 2019   Page 8 of 11
[21]   Kendrick seeks to avoid this procedural default by establishing that

       fundamental error occurred. “Fundamental error is an extremely narrow

       exception to the waiver rule where the defendant faces the heavy burden of

       showing that the alleged errors are so prejudicial to the defendant’s rights as to

       make a fair trial impossible.” Ryan v. State, 9 N.E.3d 663, 668 (Ind. 2014)

       (quotation and citations omitted). The State counters that Kendrick invited any

       error, and that the fundamental error exception is therefore inapplicable. We

       agree.


[22]            [T]he doctrine of invited error is grounded in estoppel[] and
                forbids a party to take advantage of an error that he commits,
                invites, or which is the natural consequence of his own neglect or
                misconduct. At bottom, then, fundamental error gives us leeway
                to mitigate the consequences of counsel’s oversights, but invited
                error precludes relief from counsel’s strategic decisions gone
                awry.


       Brewington v. State, 7 N.E.3d 946, 975 (Ind. 2014) (internal citations, quotations,

       and brackets omitted). Simply put, invited error “is not reversible error” and is

       “not subject to appellate review.” Kingery v. State, 659 N.E.2d 490, 494 (Ind.

       1995).


[23]   Kendrick invited the error he now challenges as fundamental error. Kendrick

       did not object to the prosecutor’s question regarding whether sexual abuse is an

       actual diagnosis that can be made. Kendrick also did not object to the juror’s

       question posed to Dr. Huber regarding whether J.O. had been diagnosed with

       suffering from sexual abuse, instead explicitly stating that he had no objection


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-967 | April 2, 2019   Page 9 of 11
       to the question. During follow-up questioning of Dr. Huber, Kendrick’s

       counsel chose to revisit the matter when he sought to clarify that Dr. Huber’s

       diagnosis was based upon information received from D.W. and not upon any

       physical evidence. In his closing argument, counsel, in an apparent attempt to

       discredit Dr. Huber, reiterated to the jury that J.O. suffered no physical injuries

       and that Dr. Huber’s sexual abuse diagnosis was not rooted in science but

       instead was based upon what D.W. told Dr. Huber regarding J.O.’s allegations.


[24]   Having failed to object to the questions and answers regarding the sexual abuse

       diagnosis, Kendrick waived the error. He then invited error by indicating that

       he had “[n]o objection” to a direct question from a juror regarding the sexual

       abuse diagnosis, eliciting additional testimony from Dr. Huber regarding the

       diagnosis, and including comments about Dr. Huber’s testimony in his closing

       arguments. Tr. Vol. II, p. 195. As such, Kendrick cannot obtain reversal on

       this basis.


[25]   Waiver and invited error notwithstanding, we disagree with Kendrick’s claim

       that Dr. Huber’s testimony violated the prohibition against vouching. Dr.

       Huber’s testimony cited research statistics regarding the percentage of children

       who have been victims of sexual abuse that exhibit physical injuries. When

       asked by the prosecutor if sexual abuse is an actual medical diagnosis that can

       be found if appropriate, Dr. Huber answered in the affirmative. She also

       answered in the affirmative as to the juror’s question regarding whether she

       “diagnose[d] J.O. with sexual abuse.” Id. The doctor did not elaborate.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-967 | April 2, 2019   Page 10 of 11
       During follow-up questioning by defense counsel, Dr. Huber explained that the

       diagnosis was based upon D.W.’s statements and not upon physical evidence.


[26]   Dr. Huber did not specifically state that she believed J.O.’s allegations. Dr.

       Huber’s testimony did not speak to J.O.’s credibility and was not an opinion

       regarding the truth of J.O.’s allegations against Kendrick. Dr. Huber expressed

       no opinion “concerning intent, guilt, or innocence in a criminal case; the truth

       or falsity of allegations; whether a witness has testified truthfully; or legal

       conclusion.” Ind. Evid. R. 704(b). The doctor’s responses regarding the

       diagnosis of sexual abuse did not invade the jury’s province to determine J.O.’s

       credibility. As such, Dr. Huber’s testimony was not vouching testimony

       prohibited by Indiana Evidence Rule 704(b), and the trial court did not abuse its

       discretion by admitting the testimony into evidence.


                                                 Conclusion
[27]   For the foregoing reasons, the judgment of the trial court is affirmed.


[28]   Affirmed.


       Pyle, J., concur.


       Vaidik, C.J., concur in result without opinion.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-967 | April 2, 2019   Page 11 of 11